Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 01/23/2020.

Quayle Action
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “An input circuit having hysteresis without power supply voltage dependence”.
	Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  	Regarding claim 1, in line 9, “from the output terminal” should read as “to the output terminal”;in line 10, “a drain” should read as “a drain of the second input transistor”;in line 12-13, “to a first power-supply terminal, turning on/off of the transistor being controlled…” should read as “to a first power-supply terminal, wherein turning on/off of the transistor is controlled…”;in line 16, “the other end” should read as “an other end”;in line 17, “a switch control terminal is connected to…” should read as “a switch control terminal connected to…”;in line 19, “the other end” should read as “an other end”;Claim 2 is objected to as being dependent on objected Claim 1.	Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten to overcome the objections made above.
	The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first input transistor having a gate connected to the input terminal and a source connected to a second power-supply terminal; a second input transistor having a gate connected to the input terminal and a source connected to the second power-supply terminal, and configured to provide, from the output terminal, an output signal based on a voltage of a drain; a transistor having a dram connected to a dram of the first input transistor and a source connected to a first power-supply terminal, turning on/off of the transistor being controlled by a signal based on the output signal; a current source having one end connected to the second power-supply terminal; a first switch having one end connected to the other end of the current source and a switch control terminal is connected to the drain of the first input transistor; and a current mirror having an input terminal connected to the other end of the first switch, an output terminal connected to a drain of the second input transistor, and a current-mirror control gate connected to the other end of the current source, wherein a current drivability of the second input transistor is switched by the output signal, and a threshold voltage to the input signal is determined based on the current drivability of the second input transistor and the current source.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		Sugiura et al. (US Patent Application Publication 2017/0093378 A1) discloses an input circuit which avoids power supply voltage dependency.	Yamasaki et al. (US Patent Application Publication 2011/0109364 A1) discloses an input circuit which suppresses power supply voltage dependency.	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JYE-JUNE LEE/Examiner, Art Unit 2838              

/KYLE J MOODY/Primary Examiner, Art Unit 2838